Citation Nr: 0612933	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, to include as secondary to service-connected 
status post right knee injury. 

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
status post right knee injury.

5.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 6 to March 28, 
1974 and from February 1977 to June 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in September 2003, 
and a substantive appeal was received in November 2003.  The 
veteran testified at a Board hearing at the local RO in 
February 2006.  

The July 2002 rating decision also denied entitlement to 
individual unemployability.  In September 2002, the veteran 
filed a separate notice of disagreement; however, a statement 
of the case has not been issued by the RO. 

The issues of entitlement to service connection for left knee 
disability, to include as secondary to status post right knee 
injury, to an increased rating for residuals of a right knee 
injury, and to individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by a November 1996 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Certain evidence received since the November 1996 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is not cumulative 
or redundant, and is so significant that it must be 
considered in order to fully decide the merits of the claim.

3.  Service connection for left knee disability, to include 
as secondary to service-connected status post right knee 
injury, was denied by a November 1996 rating decision; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

4.  Certain evidence received since the November 1996 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for left knee disability, 
to include as secondary to service-connected status post 
right knee injury, is not cumulative or redundant, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim.

5.  The veteran does not currently have a diagnosis of PTSD 
for purposes of service connection. 


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Certain evidence received since the November 1996 rating 
decision denying service connection for PTSD is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The November 1996 rating decision which denied 
entitlement to service connection for left knee disability, 
to include as secondary to veteran's service-connected status 
post right knee injury, is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4.  Certain evidence received since the November 1996 rating 
decision denying service connection for left knee disability, 
to include as secondary to veteran's service-connected status 
post right knee injury, is new and material, and the claim 
for that benefit has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110,1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection for PTSD.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a January 
2002 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further , the RO sent an additional VCAA 
letter to the veteran in November 2004.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2002, which was prior to the 
July 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, Social Security Administration 
records, VA treatment records and a VA examination.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA psychological examination in 
August 1996.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for PTSD. 

II.  New and Material Evidence to Reopen Claims

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation. 
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claims of entitlement to service connection for PTSD and 
left knee disability was received in July 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Post Traumatic Stress Disorder 

A claim of service connection for PTSD was denied by the RO 
in a November 1996 rating decision because there was no 
current diagnosis of PTSD.  The veteran was informed of the 
November 1996 rating decision, but he failed to file a timely 
notice of disagreement as required by 38 C.F.R. § 20.201.  
Under the circumstances, the Board finds that the November 
1996 rating decision became final.  38 U.S.C.A. § 7105(c).  

The evidence added to the record subsequent to the November 
1996 rating decision consists of VA treatment records dated 
March 2002 through February 2004; Social Security 
Administration (SSA) records received in August 2003; a 
completed PTSD questionnaire received in July 2002; and 
February 2006 hearing testimony.  Significantly, a March 2002 
VA treatment record indicated an assessment of PTSD.  This 
evidence is new as it was not of record at the time of the 
prior final rating decision and it is material as it 
indicates that the veteran has a diagnosis of PTSD. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for PTSD; 
is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.

Left Knee Disability

A claim of service connection for left knee disability, to 
include as secondary to service-connected status post right 
knee injury, was denied by the RO in a November 1996 rating 
decision because there was no finding of chronic left knee 
disability.  Again, the veteran was informed of the November 
1996 rating decision, but he failed to file a timely notice 
of disagreement as required by 38 C.F.R. § 20.201.  Under the 
circumstances, the Board finds that the November 1996 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The evidence added to the record subsequent to the November 
1996 rating decision concerning left knee disability consists 
of an August 2002 VA x-ray; SSA records received in August 
2003; an April 2004 VA examination; and February 2006 hearing 
testimony.  Significantly, a March 1996 private medical 
report included in the SSA records indicated that the left 
knee showed crepitus and slight laxity of the lateral 
ligament.  Further, an October 1990 private medical report in 
the SSA records showed that the left knee was tender along 
the medial joint space and over the tibial plateau, 
quadriceps musculature was quite poor, the veteran was 
slightly unstable medially and the veteran had pain with 
rotation of his knee from a prone position.  Moreover, an 
August 2004 VA examination report showed that the left knee 
had crepitus with extension and flexion, tenderness with 
palpation of the patella and distal patella and flexion was 
limited to 100 degrees.  This evidence is new as it was not 
of record at the time of the prior final rating decision and 
it is material as it indicates that the veteran may currently 
have a left knee disability.

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for left 
knee disability; is neither cumulative nor redundant; and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim of entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
status post right knee injury is reopened.  38 U.S.C.A. § 
5108.

The matter of compliance with the VCAA and implementing 
regulations with respect to the veteran's claim for left knee 
disability will be addressed by the Board in a future 
decision (if necessary) on the merits of the veteran's claim.  

III.  Service Connection for Post Traumatic Stress Disorder

The veteran is claiming service connection for PTSD.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records do not indicate that 
the veteran had PTSD while in service.  Further, an August 
1996 VA examination indicated no psychiatric disorder was 
currently noted.  However, as indicated above, a March 2002 
VA treatment record noted an assessment of PTSD with a 
notation that the veteran was supposed to see Dr. L.H. for 
mental health referral.  That same day, after examining the 
veteran, Dr. L.H. indicated that diagnosis was unclear, rule 
our bipolar disorder.  A subsequent psychiatric appointment 
with Dr. J.K. showed that the veteran had depressive 
disorder, not otherwise specified, rule out bipolar disorder. 

Thus, it appears that the initial assessment of PTSD was 
based on history provided by the veteran that he currently 
suffered from PTSD, and not a psychological examination.  
Subsequent evaluations showed that the veteran did not have 
PTSD, but rather a non-specified depressive disorder.  
Further, remaining VA treatment records dated until July 2004 
continued to show a diagnosis of depressive disorder, not 
otherwise specified and then later bipolar disorder. 

The record also includes SSA records containing several 
private psychological medical reports concerning the veteran.  
However, none of the reports give a diagnosis of PTSD.  
Rather, the primary diagnoses are depressive disorder, 
dysthymic disorder and multiple personality disorders.  

Further, in his July 2002 PTSD questionnaire, the veteran 
indicated himself that he had never been diagnosed with PTSD.  
In his hearing testimony, the veteran stated that his 
representative indicated the he had PTSD.  Nevertheless, a 
medical diagnosis of PTSD is required for purposes of service 
connection.  He also indicated that his military records were 
not included in the claims file and not available at the VA 
examination.  However, the veteran's service medical records 
are part of the claims file and the VA examiner indicated 
that she reviewed the claims file and the veteran's medical 
records.  

Therefore, based on the medical evidence of record, the Board 
finds service connection for PTSD is not warranted because 
the veteran does not currently suffer from PTSD, but rather 
appears to have bipolar disorder, depressive disorders, not 
otherwise specified and personality disorders.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for PTSD.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied. 

New and material evidence having been received, the claim of 
entitlement to service connection for left knee disability, 
to include as secondary to service-connected status post 
right knee injury, has been reopened.  The appeal is granted 
to this extent, subject to the directions set forth in the 
remand section of this decision.


REMAND

The veteran is claiming entitlement to service connection for 
left knee disability as secondary to his service connected 
status post right knee injury.  The August 2004 VA 
examination report does not include an opinion as to whether 
the veteran had a left knee disability or whether any left 
knee disability was related to the veteran's service-
connected status post right knee injury.  

In the instant case, the Board finds that an examination and 
opinion is necessary to determine whether a medical nexus 
exists between the any non-service connected left knee 
disability and the veteran's service connected status post 
right knee injury.  

Further, an examination is needed to also determine whether 
service connection is warranted on a direct basis.  Thus, the 
Board finds that a VA examination and opinion are required in 
order to meet the requirements of 38 C.F.R. § 3.159(c)(4).

Moreover, the RO denied entitlement to individual 
unemployability in the July 2002 rating decision.  In 
September 2002, the veteran filed a timely notice of 
disagreement pursuant to 38 C.F.R. § 20.201.  The RO has not 
issued a statement of the case.  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case, and to provide the veteran 
an opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Lastly, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Since the Board is remanding 
this case on other matters, it is reasonable for the RO 
to give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2005), to 
include furnishing the veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issue of entitlement to individual 
unemployability.  The veteran and his 
representative should be advised of the 
need to file a timely substantive appeal 
if the veteran desires to complete an 
appeal as to this issue.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity of the service-connected 
right knee disability and its possible 
relationship to a left knee disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability is 
causally related to any injury documented 
in the service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability is 
proximately due to, or caused by, the 
veteran's service-connected status post 
right knee injury?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current left knee disability has 
been aggravated by the veteran's service-
connected status post right knee injury?

		As to the service-connected right knee 
disability, The 				examiner should 
identify the limitation of activity imposed by 	
	the disabling 	condition, viewed in relation to 
the medical 			history, considered from the 
point of view of the 				veteran working 
or seeking work, with a full 				
	description of the effects of disability upon his 
ordinary 			activity.  An opinion should be 
provided regarding 				whether pain 
significantly limits functional 				
	ability during flare-ups or with extended use. 
Voyles 				v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted 			whether the 
clinical evidence is consistent 				
	with the severity of the pain and other symptoms 
reported by 			the veteran. The examiner also 
should indicate whether the 			affected joint 
exhibits weakened movement, excess, 			
	fatigability, or incoordination. Lathan v. Brown, 
7 Vet. App. 			359 (1995); DeLuca v. Brown, 8 
Vet. App. 202 (1995).


3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's left knee disability, as well 
as the question of the proper evaluation 
for the service-connected right knee 
disability.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


